DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 6, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on October 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,881,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art because Claim 1 sets forth a headlamp comprising a head guard adapted to be worn on a head of an operator, the head guard comprising a first battery, a first electrical contact, and a first magnet, a detachable flashlight configured to detachably attach to the head guard, the detachable flashlight comprising a second battery, a second electrical contact and a second magnet; wherein, when the second magnet is positioned near the first magnet, the detachable flashlight magnetically couples to the head guard and aligns the second electrical contact with the first electrical contact; and wherein the head guard comprises processing circuitry 
Claims 11-20 are allowable over the prior art for the reasons set forth in the last Office Action dated July 8, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875